department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil legend foundation foundation foundation il successor trusts dear in response to your ruling_request regarding the proper treatment of your division and this is transfer of all of your net assets to successor trusts under sec_507 sec_4941 sec_4944 and sec_4945 of the internal_revenue_code code facts you represent you are a charitable_lead_unitrust within the meaning of sec_2055 and a nonexempt split-interest trust within the meaning of sec_4947 you will be funded from a marital trust your assets consist of a beneficial_interest in the marital trust which will be distributed to you in fulfillment of a bequest the assets you have no liabilities other than any arising from your trust agreement your trustees have different charitable philosophies and divergent charitable goals and they believe that their charitable endeavors will be more efficiently managed separately by dividing you into successor trusts each of which will be a charitable_lead_unitrust within the meaning of sec_2055 and a nonexempt split-interest trust within the meaning of sec_4947 to accomplish this objective your trustees propose to transfer pro_rata approximately two-thirds of your net assets to one of the successor trusts trust f’ and one-third of your net assets to the other successor trust trust ip the assets that you are to receive from the marital trust and that you propose to transfer to the successor trusts constitute all of your net assets you will be transferring all of your rights title and interest in such assets for no consideration and not out of current income these transfers are referred to hereafter collectively as the transfers you have three trustees all of whom are siblings two of those siblings will govern trust and the your trustees propose to make the transfers third sibling and his wife will govern trust il you will obtain an order of a immediately upon receipt of the distribution from the marital trust state after not earlier than one day after final completion of the transfers you will not have any assets of jurisdiction approving the transfers and the associated restructuring court distribution of the net assets you will provide voluntary notice to the secretary of your intention to terminate your private_foundation_status under sec_507 your sole income_beneficiary is foundation you must pay a fixed percentage of your net assets to foundation annually for your sixteen year charitable term you have not received any assets since your formation nor are you expecting to receive any assets prior to your termination other than the assets and you have not performed any activities since your formation other than administrative acts such as bookkeeping filing tax returns and the like upon expiration of your sixteen-year charitable term your residue is to be distributed to a named entity your trustees also govern the marital trust and foundation the same two siblings governing trust and their spouses govern foundation the third sibling governing trust il and his spouse and their child govern foundation ii simultaneous with your division foundation will divide and transfer pro_rata two-thirds of its net assets to foundation and one-third to foundation ii and then terminate and dissolve a transaction we approved in a separate private_letter_ruling foundation foundation and foundation il are recognized as sec_501 tax-exempt organizations classified as private_foundations under sec_509 all with the same or similar exempt purposes none are operating_foundations within the meaning of sec_4942 the trust instruments for the successor trusts will have the same provisions as your trust instrument as amended with the following material changes two siblings will be trustees of trust and the third sibling and his wife will be the trustees of trust il two thirds of your corpus will fund trust_ and one third of your corpus will fund trust il the charitable lead beneficiary will be redesignated from foundation so that foundation will be the charitable lead beneficiary of trust and foundation ii will be the charitable lead beneficiary of trust il we note that the identity of the remainder beneficiary does not change in either trust instrument nor are income or remainder interests altered in any way we also note that your trustees will not have the discretion to commute and prepay the charitable ‘lead’ annuity interest prior to the expiration of the specified term of the annuity nor will the trustees of trust or trust il have such discretion your trustees and the successor trusts’ trustees have each represented that they have not notified the secretary of your intention to terminate and none of them has received notification from the secretary that any of your statuses as private_foundations under sec_4947 has been terminated pursuant to sec_507 the respective trustees have each represented that they i made a full disclosure of the factual situation to the service ii made reasonable attempts to ascertain whether the transfers are a violation of chapter to the best of their knowledge and information believe that the transfers are not violations of chapter and iv have not committed either willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter you have represented that the successor trusts are effectively controlled directly or indirectly by the same person or persons that effectively control you within the meaning of sec_1_507-3 of the regulations iii sec_4945 nor do you intend to make any such grants you do not currently have grants that require the exercise of expenditure_responsibility within the meaning of you do not have any outstanding pledges your trustees have agreed to allocate any charitable pledges made prior to your final distributions between the successor trusts as may be agreed to by your trustees such pledges will become part of the assets rulings requested you have requested the following rulings the proposed transfers from you to successor trusts will each constitute a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 and c which are nonexempt split-interest_trusts under sec_4947 the proposed transfers from you to successor trusts will not result in a termination of private_foundation_status under sec_507 as a nonexempt split-interest trust under sec_4947 but will constitute a transfer between private_foundations all of which are nonexempt split-interest_trusts under sec_4947 within the contemplation of sec_507 the proposed transfers from you to successor trusts will not constitute either a notification of your intent to voluntarily terminate your status as a private_foundation under sec_507 as a nonexempt split-interest trust under sec_4947 or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of sec_507 such that you will therefore not be subject_to tax under sec_507 the proposed transfers from transactions and are not subject_to excise_tax under sec_4941 the proposed transfers from you to successor trusts will investments for purposes of sec_4944 the proposed transfers from you to successor trusts will not constitute taxable_expenditures under sec_4945 and you will not be required to exercise expenditure_responsibility under sec_4945 with respect to the proposed transfers not constitute jeopardizing to successor trusts self-dealing constitute you not do law sec_501 provides an exemption from federal tax for organizations that are organized and operated exclusively for or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual for public safety charitable scientific religious literary testing sec_507 states that a private_foundation may voluntarily terminate its private_foundation_status by notifying the secretary of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 sec_507 states that an organization’s private_foundation_status may involuntarily be terminated by the secretary if there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of these acts such organization is liable for the tax imposed by sub sec_507 and either such organization pays the tax imposed by sub sec_507 or any portion not abated under sub sec_507 or the entire amount of such tax is abated under sub sec_507 sec_507 provides in aggregate tax_benefit resulting from the sec_501 status of any private_foundation a formula to compute for purposes of subsection c the part sec_507 imposes on an organization that voluntarily terminates its private_foundation_status the aggregate tax benefits that have resulted from the an excise_tax equal to the lower_of private foundation's exempt status under sec_501 or the value of the net assets of the private_foundation sec_509 defines the term private_foundation to mean a domestic or foreign organization described in sec_501 other than one described in paragraph or of sec_509 sec_4941 imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4944 imposes a tax on any investment that jeopardizes any exempt_purpose of a sec_501 private_foundation sec_4945 imposes a tax on each taxable_expenditure payable by the private_foundation in addition sec_4945 imposes a tax on each foundation_manager who agrees to make a taxable_expenditure unless that agreement is not willful and is due to reasonable_cause sec_4945 defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless-- a such organization-- i is described in paragraph or of sec_509 ii sec_509 other than an organization described in clause i is an exempt_operating_foundation as defined in b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h of sec_4945 or for any purpose other than one specified in sec_170 is an organization described in of sec_4942 or sec_4940 or iii ii or sec_4945 states that the term expenditure responsibility’ means that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures-- to see that a grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_4946 defines the term disqualified_person with respect to a private_foundation sec_4947 states that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 b c a or sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation this paragraph shall not apply with respect to-- a any amounts payable under the terms of such trust to c e b or c b b any amounts in trust other than amounts for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 if such other_amounts are segregated from amounts for which no deduction was allowable or c any amounts transferred in trust before date beneficiaries f b deduction allowed income unless under was a sec_1_507-1 provides in part that in order to terminate its private_foundation_status under paragraph a of sec_1_507-1 an organization must submit a statement of its intent to terminate its private_foundation_status under the computation and amount of tax imposed under sec_507 a such statement must set detail forth in of the assets of a private sec_1_507-1 provides in part that neither a transfer of all sec_1_507-3 by a private_foundation nor a significant disposition of assets as defined in foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 provides that for purposes of sec_507 the term willful repeated acts or failures to act means at least two acts or failures to act both of which are voluntary conscious and intentional sec_1_507-1 provides that for purposes of sec_507 a willful and flagrant act or failure to act is one which is voluntarily consciously and knowingly committed in violation of any provision of chapter other than sec_4940 or sec_4948 and which appears to a reasonable man to be a gross violation of any such provision sec_1_507-1 provides that no motive to avoid the restrictions of the law or the incurrence of any_tax is necessary to make an act or failure to act willful however a foundation's act or failure to act is not willful if the foundation or a foundation_manager if applicable does not know is an act of self-dealing a taxable_expenditure or other act or failure to act to which that it chapter applies for example sec_53_4945-1 shall apply in determining whether a foundation or a foundation_manager knows that an act or failure to act is an act of self-dealing a taxable_expenditure or other such act or failure to act the regulations under chapter rules similar to see sec_1_507-3 states that if a private_foundation incurs a liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 states that except as provided in subparagraph of that paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 provides that except as provided in subparagraph of that paragraph where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor however the exception contained in this subparagraph shall not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made sec_1_507-3 states that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter sec_507 through such a transferee private_foundation shall be treated as if it were the transferor however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer subdivision ii states that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 and sec_6104 which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file its liquidation dissolution or termination a return with respect to sec_1_507-3 states that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization which includes any other significant disposition of assets to one or more private_foundations sec_1_507-3 defines the term significant disposition of assets to one or more private_foundations as of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year of dispositions where the cumulative total any disposition or series sec_1_507-3 states that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the such a transfer must nevertheless transferor's private_foundation_status under sec_507 satisfy the requirements of any pertinent provisions of chapter see subparagraphs through of sec_1_507-3 however if such transfer constitutes an act or failure to act which is described in sec_507 then such transfer will be subject_to the provisions of sec_507 rather than sec_507 for example x a private_nonoperating_foundation transfers all of its net assets to y a private_operating_foundation in x does not file the notice referred to in sec_507 and the transfer does not constitute either a willful and flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter under these circumstances the transfer is described in sec_507 and the provisions of sec_1_507-3 apply with respect to y the private_foundation_status of x has not been terminated under sec_507 sec_1_507-4 states that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_4945 imposes an excise_tax on each taxable_expenditure of a private_foundation and in certain circumstances on the agreement of any foundation_manager to the making of a taxable_expenditure by a private_foundation sec_53_4945-1 of the excise_tax regulations states that a foundation_manager shall be considered to have agreed to an expenditure knowing that it is a taxable_expenditure only if a he has actual knowledge of sufficient facts so that based solely upon such facts such expenditure would be is aware that such an expenditure under these circumstances may violate the provisions of federal tax law governing taxable_expenditures and c he negligently fails to make reasonable attempts to ascertain whether the expenditure is a taxable_expenditure or he is in fact aware that it is such an expenditure a taxable_expenditure b he sec_53_4946-1 of the excise_tax regulations states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 revrul_2002_28 2002_1_cb_941 rules on the implications of sec_507 transfers under sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 for private_foundations in various situations analysis of your three trustees one sibling has a differing charitable philosophy and divergent charitable goals from the other two siblings the proposed transfers into trust and trust il will allow the two sibling groups to direct the respective investment and exempt uses of those assets independent of the other you have represented that an appropriate state court of jurisdiction will issue an order approving the transfers and associated restructuring as described herein because you are a charitable_lead_unitrust which has amounts in trust for which a deduction was allowed under sec_2055 and are a nonexempt split-interest trust within the meaning of sec_4947 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if you were a private_foundation ruling sec_1 and sec_507 describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring all of your assets to the successor trusts for no consideration and not out of current income your proposed transfers will qualify as a significant disposition of assets under sec_507 pursuant to sec_1_507-4 a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer however sec_507 states private_foundation shall that the status of any organization as a be terminated only if the organization notifies the secretary of its intent to accomplish such termination or with respect to the organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that by reason of sec_507 such organization is liable for the tax as discussed in the paragraph above your transfers will constitute a imposed by sec_507 significant distribution of assets described in you have not notified the secretary of your intent to terminate your status as a private_foundation and you have represented that you have not committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter therefore your proposed transfers of assets to the foundations under sec_507 will not constitute either a notification of your intent to voluntarily terminate your status as a private_foundation under sec_507 or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of sec_507 such that you will therefore not be subject_to tax under sec_507 sec_507 the successor trusts have the same governing provisions as you with the exceptions noted above and collectively the same income beneficiaries and remainder beneficiaries in addition each income_beneficiary and remainder beneficiary is entitled to the same benefits both before and after your division with the exceptions noted above further you are transferring all of your assets to the successor trusts pursuant to sec_507 thus you have not terminated your private_foundation_status under sec_507 as a result of your division because no notice of termination was filed or was required to be filed see sec_1_507-1 a transfer described in accordingly the proposed transfers also will not terminate your private_foundation_status under sec_507 but will constitute a transfer between private_foundations within the contemplation of sec_507 accordingly the excise_tax imposed under sec_507 will not apply ruling sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_53_4946-1 a disqualified_person does not include organizations that are exempt under sec_501 other than organizations also described in sec_509 sec_4947 and sec_53_4947-1 provide that a split-interest trust generally is subject_to the provisions of sec_4941 among other provisions in the same manner as if such trust were a private_foundation but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed for those amounts under sec_170 sec_642 sec_2055 or sec_2522 both crats and cruts and charitable lead trusts are split-interest_trusts for this purpose and are thus subject_to the rules of sec_4941 your remainder beneficiary is an entity and might be a disqualified_person with respect to you under sec_4946 the remainder beneficiary’s sole interest in you is the right to the payment of the remainder_interest as a result of your division trust and trust il each will hold a pro_rata share of each of your assets and the remainder beneficiary will receive its remainder_interest from each of these separate trusts the remainder_interest payments the remainder beneficiary will receive from trust and trust ii will remain equivalent to the remainder beneficiary’s share of all remainder interests in you under the terms of your trust agreement the remainder beneficiary will not receive any additional interest in your assets and therefore no self-dealing transaction will occur within the meaning of sec_4941 your annual unitrust payments will remain preserved exclusively for charitable interests and there will be no increase in the remainder_interest at the expense of the charitable interest additionally the pro_rata division of is not a sale_or_exchange between a private_foundation your assets between trust and trust li and a disqualified_person is a division of a charitable_lead_trust authorized under sec_507 also the transfers will involve no other transactions with the remainder beneficiary that affect your principal and accordingly no self-dealing transaction will occur by reason of your division accordingly the proposed transfers from you to successor trusts will not constitute self- dealing transactions and will not be subject_to excise_tax under sec_4941 rather it ruling sec_4944 imposes an excise_tax on investments that jeopardize a private foundation’s charitable purpose in the discussion of ruling above we determined that your transfers to the successor trusts which lack consideration and are not out of current income will not constitute investments or sales or other dispositions of investment_property you are materially similar to the trust described in situation of revrul_2002_28 supra where a charitable_trust transferred all of its assets and liabilities to a organization exempt under sec_501 and classified as a private_foundation under sec_509 therefore as explained in revrul_2002_28 your transfers to the successor trusts will not constitute investments that jeopardize your exempt purposes and will not be subject_to tax under sec_4944 ruling sec_4945 imposes an excise_tax on each taxable_expenditure made by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with subsection h however since you will transfer all of your assets to the successor trusts which you represent will be effectively controlled directly or indirectly by the same persons that effectively control you for purposes of chapter the successor trusts will be treated as if they were you the transfers of your assets to the successor trusts will not be expenditures that require expenditure_responsibility by you pursuant either to sec_1_507-3 if you and the successor trusts are controlled by the same person or persons or sec_1_507-3 if you and the successor trusts are not controlled by the same person or persons because you will have made no prior distributions for which expenditure_responsibility is required the successor trusts will assume no preexisting expenditure_responsibility from you under sec_1_507-3 thus the proposed transfers from you to successor trusts will not constitute taxable_expenditures under sec_4945 and you will not be required to exercise expenditure_responsibility under sec_4945 with respect to the proposed transfers conclusion based on the foregoing we rule as follows the proposed transfers from you to the successor trusts will each constitute a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 and c which are nonexempt split-interest_trusts under sec_4947 the proposed transfers from you to the successor trusts will not result in a termination of private_foundation_status under sec_507 as a nonexempt split-interest trust under sec_4947 but will constitute a transfer between private_foundations all of which are nonexempt split- interest trusts under sec_4947 within the contemplation of sec_507 the proposed transfers from you to the successor trusts will not constitute either a notification of your intent to voluntarily terminate your status as a private_foundation under sec_507 as a nonexempt split-interest trust under sec_4947 or willful repeated acts or failures to act or a willful and flagrant act or failure to act within the meaning of sec_507 such that you will therefore not be subject_to tax under sec_507 the proposed transfers from you to the successor trusts will transactions and will not be subject_to excise_tax under sec_4941 the proposed transfers from you to the successor trusts will not constitute jeopardizing investments for purposes of sec_4944 the proposed transfers from you to expenditures under required responsibility under sec_4945 with respect to the proposed transfers not constitute taxable to exercise expenditure the successor trusts will not constitute self-dealing d and you not will be this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to a copy of this ruling with deletions that we intend to make available for public disclose inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it that it may not be used or cited by others as precedent sec_6110 provides this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
